Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        ALLOWANCE
                                                 Election/Restrictions
1.     Claims 1 and 3-24 are allowable. Claims 20-24 were previously withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I, II and III, as set forth in the Office action mailed on 3/12/2020, is hereby withdrawn and claims 20-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

                                               EXAMINER'S AMENDMENT 
2.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Matthew Henwood on May 27, 2021.

       - Replace claim 24 in its entirety with the following:
        -- 24. (Currently amended) The temperature management system of claim 20, wherein the array of fans is coupled to the 

3.    Claims 1 and 3-24 are allowable while 2 is cancelled. 
4.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a wherein the plurality of fans is arranged in an array adjacent to the coil, and wherein the heat exchanger is movably coupled to a housing of the heating and cooling system such that the coil and the plurality of fans are configured to collectively move relative to the housing.
5.    Closest prior art: Hopkins (US 2009/0285669) discloses a heating and cooling system (202, an air handling system, refer to Figs. 3-4) comprising: a heat exchanger (refer to par. 3, wherein the air-handling system may contain cooling coils, heating coils), (note: cooling coils and heating coils is being considered as heat exchangers) configured to place an airflow and a refrigerant (fluid in cooling coils, heating coils) in thermal communication with one another, wherein the heat exchanger comprises a coil (cooling coils, heating coils) and a plurality of fans (200, a plurality of individual single fan units), wherein the plurality of fans (200) is arranged in an array (refer to par. 43, wherein the fan units 200 are arranged in a true array) adjacent to the coil (refer to par. 73, wherein cooling coils (not shown) could be added to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.